Name: Commission Regulation (EEC) No 3916/88 of 15 December 1988 extending the period of validity of the measures provided for by Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production
 Date Published: nan

 16. 12. 88 Official Journal of the European Communities No L 347/57 COMMISSION REGULATION (EEC) No 3916/88 of IS December 1988 extending the period of validity of die measures provided for by Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 3191 /80 of 9 December 1980 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community (3), as last amended by Commission Regula ­ tion (EEC) No 3680/87 (4) lays down that the period of validity of those measures shall end on the last day of the 1988 marketing year ; whereas during this period the quantities exported within the framework of that Regula ­ tion have not been greater than the traditional quantities ; whereas while waiting for decisions on this sector it is appropriate to extend this period up to the end of the 1989 marketing year ; Article 1 The period of validity of Regulation (EEC) No 3191 /80 is hereby extended until the end of the 1989 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . P) OJ No L 110, 29. 4. 1988 , p. 36. (3) OJ No L 332, 10 . 12. 1980, p. 14. ( «) OJ No L 346, 10 . 12. 1987, p. 16.